OPINION
PER CURIAM.
Pro se petitioner Joseph Luparella seeks a writ of mandamus to compel the United States District Court for the District of New Jersey to act on the motion he filed on March 23, 2006 pursuant to 28 U.S.C. § 2255.
On September 22, 2006, after receiving a single extension, the Government filed its answer to Luparella’s § 2255 motion, and Luparella replied on March 9, 2007. Since Luparella filed his reply, no action had taken place in this matter save an inquiry by Luparella into the status of the case on June 11, 2007.
On October 3, 2007, after Luparella had filed the instant petition, the District Court entered an opinion and order, denying most of Appellant’s claims, but ordering an evidentiary hearing on Luparella’s claim that his trial counsel refused to allow him to testify at trial and granting his request for the appointment of counsel. Because Luparella has now received the relief he sought in filing his mandamus petition — a ruling on his § 2255 motion— we will deny his mandamus petition as moot.